Title: From George Washington to Vice Admiral d’Estaing, 29 September 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir
            Head Quarters [Fredericksburg] 29th September 1778.
          
          I embrace with pleasure an opportunity, of introducing to Your Excellencys acquaintance, Brigadier General Du portail, an Officer of your nation whose talents and services have rendered him valuable to ours.
          The important post of chief engineer and the elevated grade which he holds in our army, are proofs of the confidence which Congress places in him—the distinguished manner in which he has performed the duties incident to both, amply justify it.
          His Business at Boston is to examine the state of the works constructed for the immediate defence of the Town—and to point out such amendments and additions, as may appear to him best calculated for securing it in case of a land-attack.
          The judicious disposition of Your Excellencys Squadron, and the works which have been erected under your orders at the entrance of the harbour, supersedes the necessity of any farther care on that side. I have the honor to be with every sentiment of attachment and respect, Your Excellencys most obedient and most humble Servt
          
            Go: Washington
          
        